DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2022 has been entered.
Claim Objections
Claim 18 is objected to because of the following informalities:  In line 10, the claim state “a proximal…” it should read “a proximal end”.  Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 9 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). The subject matter claimed in claim 11 is already included in claim 9 which claim 11 depends from.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 13, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stad (US Pub 2010/0004695) in view of Brinkman et al. (US Pub 2015/0066088) and in view of Gullotti et al. (US Pub 2019/0209080).
With Respect to claim 9, Stad discloses a compressor/distractor instrument (See figs 4A and C below) comprising: a compressor/distractor device having left (fig 4, 22) and right (Fig 4, 24) handles; left and right compressor/distractor support tubes (fig 4, 54 and 52) having a body and a lumen, the compressor/distractor support tubes being coupled to the left and right handles (fig 4C); and screw driving shafts (Fig 7C, 152) positioned within the compressor/distractor support tube lumens and having a proximal end of the screw driving shaft being configured to engage a screw driver or other tool (the handle end of the shaft can be gripped by pliers as it is accessible by a user and the pliers can grip around the handle portion of the shaft) a distal end configured to couple and rotate a set screw (paragraph 55). With Respect to claim 10, Stad discloses wherein the body of the compressor/distractor support tubes is configured to fit (the claims do not specifically require the presence of extenders just that the device is capable of fitting within extenders which would be the case if extenders had a larger radius than tubes 52 and 54 the tubes can fit within extenders) within pedicle screw extenders. With Respect to claim 11, Stad discloses wherein a proximal end of the screw driving shaft being configured to engage a screw driver or other tool (pliers can grip the handle 154 of the shaft). With Respect to claim 15, Stad discloses wherein distal ends of the left and right handles include an opening (fig 4, 52 and 54 fit into 12 and 14) and the body being configured to fit within the opening. With Respect to claim 16, Stad discloses wherein the compressor/distractor device further includes a locking feature (Fig 4C, 30) coupled to left and right handles being configured to lock the left and right handles at a desired position. With Respect to claim 17, Stad discloses wherein the locking feature is also configured to disengage when needed (paragraph 49, releasably engage).
With Respect to claim 18, Stad discloses compressor/distractor instrument comprising: a compressor/distractor device having left and right handles (fig 4, 22, 24) pivotably hinged together by a locking pin (Fig 5, 118), the distal ends of the left and right handles include left and right tube engagement arms (fig 4, 12 and 14) having an opening (52 and 54 are inside of 12 and 14); and compressor/distractor support tubes (fig 4A, 54 and 52) having a tubular body and a central lumen (see fig 4A below), the tubular body being configured to fit within the openings on the tube engagement arms and further configured to fit within pedicle screw extenders (the claims do not specifically require the presence of extenders just that the device is capable of fitting within extenders which would be the case if extenders had a radius larger than the tubes the tubes can fit into the extenders); screw driving shafts (Fig 7, 152) positioned within the compressor/distractor support tube lumens and having a distal end configured to couple and rotate a set screw (paragraph 55) and a proximal configured to engage a screw driver or other tool (pliers could grip the handle). With Respect to claim 20, Stad discloses wherein the compressor/distractor device further includes a locking feature (fig 4C, 30) coupled to left and right handles being configured to lock the left and right handles at a desired position and disengage when needed.

    PNG
    media_image1.png
    764
    781
    media_image1.png
    Greyscale

	With respect to claim 9 and 13 Stad discloses the claimed invention except for the locking pin being removable and does not disclose first and second drive shafts in each support tube.
	Gullotti disclose locking pins being removable (paragraph 880) to allow them to enable quick release of parts (paragraph 880). With respect to claim 13, Gullotti discloses the removable locking pin including a spring-loaded push button releases a ball lock mechanism (paragraph 880, pins with a spring-loaded ball bearing) and allows the pin to be removed (paragraph 880, quick release).
	Brinkman discloses first and second drive shafts (See fig 13 below) in each support tube (paragraph 48 and figure 13) to allow for manipulation and fixing of both attached vertebrae (paragraph 77 and 78).

    PNG
    media_image2.png
    544
    567
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stad to include the locking pin being removable in view of Gullotti allow them to enable quick release of parts and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stad to include  first and second drive shafts in each support tube in view of Brinkman allow for manipulation and fixing of both attached vertebrae.
Claims 1, 4-8, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stad et al. (US Pub 2010/0004695) in view of Fischer et al. (US Pub 2018/0271566) and in view of Brinkman et al. (US Pub 2015/0066088) and in view of Gullotti et al. (US Pub 2019/0209080).
With respect to claim 1, Stad discloses a compressor/distractor instrument comprising: a compressor/distractor device having left and right handles (fig 4, 22 and 24) pivotably hinged together by a locking pin (Fig 5, 118), the distal ends of the left and right handles include left and right tube engagement arms (fig 4, 14 and 12) configured to fit within screw extenders to provide bending support during compression or distraction (extenders with a larger radius can fit around the tubes of the device) having an central lumen (open for tubes 52 and 54) and a screw driving shaft (fig 7, 150) within (shaft 152 is within the lumen in fig 7C) the central lumen wherein a distal end of the screw driving shaft (fig 7, 152) being configured to engage and rotate a set screw (paragraph 55) wherein a proximal end of the screw driving shaft being configured to engage a screw driver or other tool (the handle end of the shaft can be gripped by pliers as it is accessible by a user and the pliers can grip around the handle portion of the shaft). With respect to claim 6, Stad discloses wherein distal ends of the left and right handles include an opening and the body being configured to fit within the opening (12 and 14 have openings for the tubes). With respect to claim 7, Stad discloses wherein the compressor/distractor device further includes a locking feature (fig 4, 30) coupled to left and right handles being configured to lock the left and right handles at a desired position. With respect to claim 8, Stad discloses wherein the locking feature is also configured to disengage when needed (paragraph 49).
With respect to claims 1, 5, 14 and 19 Stad discloses tubular bodies (fig 4, 52, 54) having the body being configured to fit within the openings on the tube engagement arms (fig 4C) and a central lumen housing a screw driving shaft (See fig 4A above) to connect the distraction device to the screw heads (fig 4) but does not disclose compressor/distractor support tubes having a tubular body further including a proximal cap configured to engage a pedicle screw extender having a threaded portion configured to engage a threaded portion on the pedicle screw extender and does not disclose for the locking pin being removable and does not disclose first and second drive shafts in each support tube.
Fischer discloses compressor/distractor support tubes having a tubular body (fig 3, 104, 112) further including a proximal cap (fig 3, 104) configured to engage a pedicle screw extender (fig 3, 42) 
having a threaded portion (threads in 112) configured to engage a threaded portion (threads 106) on the pedicle screw extender to connect the distractor to the screw heads (paragraph 79).

    PNG
    media_image3.png
    995
    736
    media_image3.png
    Greyscale

Gullotti disclose locking pins being removable (paragraph 880) to allow them to enable quick release of parts (paragraph 880). With respect to claim 4, Gullotti discloses the removable locking pin including a spring-loaded push button releases a ball lock mechanism (paragraph 880, pins with a spring-loaded ball bearing) and allows the pin to be removed (paragraph 880, quick release).
	Brinkman discloses first and second drive shafts (See fig 13 below) in each support tube (paragraph 48 and figure 13) to allow for manipulation and fixing of both attached vertebrae (paragraph 77 and 78).

    PNG
    media_image2.png
    544
    567
    media_image2.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the tubes that directly engage the head of the screw of Stad with the compressor/distractor support tubes having a tubular body further including a proximal cap configured to engage a pedicle screw extender having a threaded portion configured to engage a threaded portion on the pedicle screw extender in view of Fischer because tubes that directly engage the head of the screw and the compressor/distractor support tubes having a tubular body further including a proximal cap configured to engage a pedicle screw extender having a threaded portion configured to engage a threaded portion on the pedicle screw extender are mere functional equivalents, and because such a substitution of one for the other would have achieved the same predicable result of connecting the distractor to the screw heads and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stad to include the locking pin being removable in view of Gullotti allow them to enable quick release of parts and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stad to include  first and second drive shafts in each support tube in view of Brinkman allow for manipulation and fixing of both attached vertebrae.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-11 and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant argues that Stad et al. does not disclose a removable pin. The rejection above discloses uses Gullotti to teach having the pin being a removable pin to enable the device to have a quick release to quickly separate the parts (paragraph 880 of Gullotti). The applicant also argues that Stad does not provide first and second drivers in the tubes. The Brinkman reference is used to teach drivers in each tube to allow for simultaneous manipulation and locking of each vertebra.
The rejections are deemed proper.
 Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773